EXHIBIT 10.1
 

 
MENTOR PROTÉGÉ AGREEMENT
 
Coachmen Industries, Inc., 2831 Dexter Drive, Elkhart, IN 46514, hereinafter the
"Mentor' or "Coachmen'", and The Warrior Group, Inc., a Texas Corporation with
its principal place of business at 1624 Falcon Drive, Suite 100, DeSoto, TX
75115 , hereinafter the "Protégé" or "Warrior'" (collectively "parties"), hereby
agree to enter into this Mentor Protégé Agreement ("Agreement") for their mutual
benefit pursuant to the Title 13 Section 124.520 of the United States Code of
Federal Regulations ("CFR"). This Agreement must be approved by the Small
Business Administration (“SBA”). This Agreement becomes effective on the date
that it is approved by the SBA, and Mentor will provide such assistance to the
Protégé firm for at least one year.
 
WHEREAS, Coachmen is a successful public company with approximately $800 million
in revenues in 2004, and with several subsidiaries having significant experience
in negotiating and performing building contracts governmental entities;
 
WHEREAS, Coachmen during the performance of these contracts has developed
particular expertise in the program management, financing and cash management of
contracts,
 
WHEREAS. Coachmen companies have entered into and successfully and profitably
performed building and supply contracts as both a prime contractor and
subcontractor, with both large and small businesses (as determined by the North
American Industry Classification System ("NAICS") Codes of the SBA);
 
WHEREAS, Warrior is a participant in the SBA's Section 8(a) Business Development
("BD"") program:
 
WHEREAS, Warrior is a successful Section 8(a) BD contractor;
 
WHEREAS; Warrior has experienced continuing difficulty in program management,
financing and cash management of its contracts with the Federal Government;
 
WHEREAS, the Parties believe that by entering into this Agreement Coachmen will
be able to provide Warrior with the financial stability and management expertise
necessary to effectively compete for Government contracts: and
 
WHEREAS, Coachmen and Warrior agree that entering into this Agreement will
primarily benefit Warrior and provide incidental benefits to Coachmen,
 
NOW, THEREFORE, the parties agree to enter into this Agreement, subject only to
the approval of the SBA.
 
I .    Qualifications of Mentor
 
a.     Coachmen is in its fortieth (40th) year of business and its thirty fifth
(35th) as a publicly listed company. Its companies have, during its existence,
successfully completed millions of dollars of government or federally funded
work, as well as millions of dollars of private contracting.
b.     Coachmen also enjoys an excellent technical reputation in its customer
community, as well as a reputation in financial circles as a well-managed and
financially strong operation. Coachmen has sustained an excellent track record
in contract performance.
 
c.     Coachmen has assembled a support infrastructure with extensive experience
in (i) contracts and their administration; (ii) financial management; (iii)
business and contract law: (iv) marketing, bidding and proposal preparation; and
(v) human resources and benefits
 


--------------------------------------------------------------------------------



administration. Coachmen can provide Warrior with appropriate access to this
infrastructure as an element of its commitment to share its management expertise
with Warrior.
 
d.     Coachmen has been profitable for the last two years and thus possesses
favorable financial health, as that term is defined in 13 CFR §§
124.520(b)(1)(i) and (b)(3).
 
e.     Coachmen is not on the Federal list of debarred or suspended contractors
or proposed for suspension or debarment and thus possesses good character. 13
CFR §§ 124.520(b) (1) (ii) and (b) (1) (iii).
 
f.     Based on its extensive experience in contracting with the Federal
Government, Coachmen can provide Warrior with significant guidance and support
in government and private sector contracting.
 
g.     Coachmen's primary NAICS code is 321992.
 
h.     Coachmen is not a Mentor to any other 8(a)BD or any other firm in the
SBA's or any other Federal agency's Mentor Protégé Program.
 
2.    Qualifications of Protégé
 
a.     Warrior has established a reputation in the Government customer community
for technical excellence and effective performance, but has not been as
effective in the management and utilization of its financial resources. As such,
Warrior currently finds itself unable to compete with larger, more financially
strong concerns.
 
b.     Warrior entered the 8(a)BD Program on 08/24/2001 .
 
c.     Warrior's primary 8(a) NAICS Code is 236220. The small business size of
that NAILS Code requires that Warrior not exceed $28.5 million average sales
over (3) consecutive years.
 
d.     Warrior has never had revenue over $14.0 million which is less than half
the standard corresponding to its primary NAICS Code and, therefore, is eligible
to participate in the Mentor Protégé Program. 13 CFR § 124.520(c)(1)(iii).
 
e.     Warrior does not have any termination or suspension proceedings against
it and is up to date with its reporting requirements. Thus, Warrior is in good
standing in the 8(a)BD Program. 13 CFR § 124.520(c)(2).
 
                  f.     Warrior does not have any other Mentors.


3.    Assessment of Needs of Protégé
 
To date, Warrior has primarily focused on Government related projects and has
experienced success in this arena. However, in consultation with Coachmen,
Warrior has identified the following areas in which it needs to increase or
develop its expertise in order to remain competitive.
 
a.     Private market. Warrior relies primarily on Government related projects
and needs to expand into the commercial, educational and construction
industries.
 
b.     Ability to meet each state's building code requirements. Warrior must
increase its knowledge of state and national building code requirements.
 
c.    Fleet management and logistics. In addition to the new custom transactions
where the equipment being provided is built specifically for a project, Warrior
needs to
 


--------------------------------------------------------------------------------



increase its ability to manage a fleet of pre-built units in order to service
clients when time restraints make custom-built products impossible.
 
d.     Vendor pool.  Warrior needs to develop an established network of
manufacturers and contractors nationwide.
 
e.     Financial resources.  Warrior lacks the financial stability to
aggressively attack sizable government or commercial projects with confidence,
in part because Warrior lacks experience in utilizing various analysis tools
used to assess and structure transactions.
 
f.     Product lines.  Warrior has only had experience in providing modular wood
framed buildings but needs to gain knowledge of concrete and steel products and
value added products such as furniture, steps, ramps, telecommunications,
security systems and storage equipment.
 
g.     Managed growth. To successfully compete in the national federal contract
arena, Warrior needs to learn management skills that will enable Warrior to
establish multiple locations over the next 2-3 years.
 
h.     Bonding. Warrior lacks sufficient bonding capacity to increase market
share.
 
i.     Quality Control.  Warrior will require QA/QC and manufacturing expertise
as it relates to their modular procurement opportunities.
 
4.    Assistance to Be Provided by Mentor
 
a.     As indicated above. Coachmen has the contract management expertise and
financial resources to mentor Warrior while it is in the 8(a)BD program.
 
b.     General Assistance. To ensure Warrior's ongoing financial and contracting
health. Coachmen and Warrior will meet on a not less than quarterly basis to (i)
review the status of ongoing contracts, (ii) review prospective bidding
opportunities, (iii) analyze cash-flow requirements and projected financial
needs. (iv) review contract performance problems, and (v) determine technical
and/or management assistance needed by Warrior, as necessary. Coachmen will also
meet with customers as deemed necessary to assure them of Coachmen's continuing
support to Warrior.


 
c.     Targeted Assistance. Based upon the Coachmen's assessment of Warrior's
needs, Coachmen will endeavor to help Warrior address each of the categories
previously mentioned in Section 3 in the following ways:
 
i.    Private market. Coachmen services customers in the commercial, educational
and construction industries and can provide Warrior with the benefit of over
thirty years of marketing and customer service experience, and thereby assist
Warrior in establishing a national brand name presence through Warrior /Coachmen
Joint Venture Activities.
 
ii.     Ability to meet each state's building code requirements. Warrior will
have access to Coachmen's knowledge of state and national building code
requirements. Coachmen maintains over 20 manufacturing facilities in the US and
is responsible for meeting state codes throughout its marketing area. By
partnering on commercial transactions Warrior will have the opportunity to
become familiar with this process nationwide.
 
iii.     Vendor pool. Coachmen has established a network of approved vendors,
manufacturers and contractors throughout its marketing area. Through this
relationship Warrior will have access to this vendor pool and be provided the
opportunity to avail itself of the
 


--------------------------------------------------------------------------------



qualification process as well as establish relationships with these vendors.
This will provide Warrior with the future ability to perform work on a
nationwide basis.
 
iv.   Financial resources. Coachmen can provide the financial stability to
enable Warrior to aggressively attack larger government or commercial projects
with confidence. Further, Coachmen can provide Warrior with its experience in
utilizing various analysis tools used to assess and structure transactions.
These resources include indemnity for Warrior as it relates to increasing its
bonding capacity.
 
v.    Product lines. In addition to modular wood framed buildings, Coachmen also
provides concrete and steel buildings, modular homes, recreational vehicles,
thermo-formed plastic products, and construction site services. Through the
Mentor Program, Warrior will have the opportunity to learn about these products
and provide itself additional growth opportunities
 
vi.     Overall Growth. Coachmen will assist Warrior to the extent the parties
deem necessary and appropriate in acquiring the management skills that will
enable Warrior to establish multiple locations over the next 2-3 years.
 
d.     In addition, Coachmen, in conformance with the Small and Disadvantaged
Subcontracting requirements of Federal procurement, will endeavor to subcontract
with Warrior in its areas of expertise.
 
e.     Finally, Coachmen will attempt to expand Warrior's market access by
advising and supporting contacts within the customer community and be available
on a continuing basis to assist Warrior in overcoming the daily challenges of
operating a small business.


5.    Right to Terminate the Agreement
 
Either Protégé or Mentor may terminate this Agreement upon 30-days advance
written notice to the other party of the Mentor/Protégé relationship and to the
SBA.
 
6.    Relationship of the Parties
 
This Agreement does not create a joint venture, partnership, or formal business
relationship of any kind other than a Mentor Protégé relationship pursuant to 13
CFR § 124.520. Thus, the parties agree that no legal relationship of any kind
exists as a result of this Agreement, other than as expressly contained herein.
Nor shall either party have the authority to create any obligation for the other
party, except to the extent stated herein. Any attempt to do so without the
express prior consent of the other party shall be void.
 
7.    Protection of Proprietary Information
 
a.     The parties anticipate that it may be necessary for either party to
transfer to the other information of a proprietary nature in connection with
performance under this Agreement. All such information shall be so designated in
writing on each page or sheet or by appropriate stamp or legend by the party to
qualify as proprietary.
 
b.     Each of the parties agrees that it will use the same reasonable efforts
to protect the other party's proprietary information as are used to protect its
own proprietary information.
 
c.     Proprietary information shall be used only in preparation and submission
and performance of this Agreement. However, the Mentor may, without liability,
disclose to the SBA information received from the Protégé that is necessary for
the evaluation, discussion or negotiation of the Agreement. If any such
information is market proprietary, such marking will be retained on any
disclosed information.
 


--------------------------------------------------------------------------------



d.     The Mentor assumes no responsibility for release of proprietary
information by the U.S. Government to the general public pursuant to the Freedom
of Information Act or any similar statute or regulation.
 
e.     A party's obligations regarding the use of proprietary information are
not applicable under the following conditions:
 
If prior to the receipt thereof under this Agreement, the information has been
developed independently by the party receiving it by persons not having access
to the information, or was lawfully known to the party receiving it as
demonstrated by written records, or has been lawfully received from other
sources, including the SBA, provided such other source did not receive it due to
a breach of this Agreement;
 
If. subsequent to the receipt thereof under this Agreement, (a) the information
is published by the party furnishing it or is disclosed by the party furnishing
it to others, including the customer, without restriction, (b) the information
has been lawfully obtained by the party receiving it from other sources,
including the SBA, provided such other source did not receive it due to a breach
of this Agreement, or (c) such information otherwise comes within the public
knowledge or becomes generally known to the public without fault of the
recipient.


f.     Proprietary information furnished hereunder shall remain the property of
the furnishing party and shall be returned to it promptly upon request. Neither
this Agreement nor the furnishing of any information hereunder by either party
to the other shall be construed as granting any license under or right in any
invention, patent, trade secret, trademark, copyright, data or information of
the disclosing party.
 
g.     Notwithstanding the expiration of other portions of this Agreement, the
obligations of the parties under this paragraph shall continue for a period of
two (2) years from the termination of this Agreement or disclosure, whichever is
earlier.
 
8.   Limitation of Liability
 
NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY AMOUNTS REPRESENTING LOSS OF
PROFITS, LOSS OF BUSINESS, OR INDIRECT, SPECIAL, CONSEQUENTIAL, OR PUNITIVE
DAMAGES OF THE OTHER PARTY, WHETHER SUCH DAMAGES ARE ALLEGED TO HAVE RESULTED
FROM BREACH OF CONTRACT OR TORT, FOR ANYTHING RELATING TO OR ARISING OUT OF THIS
AGREEMENT.
 
9.   Indemnification
 
SUBJECT TO ARTICLE 8 ABOVE, EACH PARTY SHALL INDEMNIFY AND HOLD THE OTHER
HARMLESS FROM ANY AND ALL CLAIMS, ACTIONS, DAMAGES AND LIABILITIES (INCLUDING
REASONABLE ATTORNEY'S FEES) TO THE EXTENT ARISING DIRECTLY AND PROXIMATELY OUT
OF THE INDEMNIFYING PARTY'S NEGLIGENCE, OR WILLFUL, WANTON OR RECKLESS CONDUCT
AND WHICH RESULTS IN DEATH OR AN OCCURRENCE CAUSING BODILY INJURY OR DAMAGE TO
ANY REAL OR TANGIBLE PERSONAL PROPERTY, ARISING FROM OR RELATING TO THE
PERFORMANCE OF THIS AGREEMENT.
 


--------------------------------------------------------------------------------



10.   Assignment
 
Neither this Agreement nor any of the responsibilities here-under may be
assigned or otherwise transferred by either party, in whole or in part, to any
entity that is not a party to this Agreement without the express, prior written
consent of the other party. Such consent shall not be unreasonably withheld.
Absent such express, prior written consent, any attempted assignment to any
entity that is not a party to this Agreement shall be null and void and have no
effect on either party's obligations under this Agreement.
 
11.   Amendment of Agreement
 
This Agreement shall not be amended or modified, nor shall any waiver, right, or
obligation hereunder be effective unless set forth in a document executed by
duly authorized representatives of each party. Any change to the Agreement must
be approved in advance by the SBA.
 
12.   Notices


Any notice, modification, change. consent, demand or request required or
permitted by this Agreement shall be deemed to have been sufficiently given when
personally delivered, delivered by overnight carriers, or transmitted by first
class United States Mail, postage prepaid, addressed as follows: 



 
To Mentor:
To Protégé:
   
Coachmen Industries, Inc.
The Warrior Group, Inc.
   
2831 Dexter Drive
1624 Falcon Drove., Suite 100
   
P. 0. Box 3300
DeSoto, TX 75115
   
Elkhart, IN 46515
 
   
Attn: General Counsel
Attn: V. Gail Warrior-Lawrence
   
Phone: (574) 262-0123
Phone: 972-228-9955
   
Facsimile: (574) 264-2013
Facsimile: 972-228-9972
 



13.   Law
 
This Agreement shall be governed by the interpreted according to the laws of the
State of Indiana.
 
14.   Authority


The parties represent that the undersigned are duly authorized representatives
of the parties and have the authority to bind the respective parties to this
Agreement.
 




IN WITNESS WHEREOF, each of the parties to this Agreement has caused this
Agreement to be executed by its duly authorized representative as of the day and
year written below.
 


--------------------------------------------------------------------------------





 
COACHMEN INDUSTRIES, INC.
 
 
THE WARRIOR GROUP, INC.
 
 
 
By:    /s/   Matt Schafer                                           
 
 
 
By:   /s/  Gail Warrior Lawrence        
     
Its: President and Chief Operating Officer
 
 
Its:  President and Chief Executive Officer
     
Date:June 16, 2005
 
 
Date: June 16, 2005



 


 


 


 


 


 


 